Deady, J.,
(conc-urring.) I concur in the conclusion of the learned circuit justice that, on the facts stated in the complaint, the plaintiff is the owner of the premises, and entitled to the possession thereof, for the reason that his grantor, the Northern Pacific Railway Company, at and before the dale of the conveyance to him, had constructed the section of its road opposite to the premises, and the same had been accepted by the United States.
After such construction and acceptance, whether the grant to the Northern Pacific is construed as an agreement to convoy the land, or a grant to take effect when and as fast as any 25 miles of the road is completed, or as a present grant of the legal title, coupled with a restraint on the power of alienation of the land, until the same is earned by construction, the legal title was in the plaintiff’s grantor, and the patent to which it was entitled may be deemed to have issued.
As was said by mo in U. S. v. Ordway, 30 Fed. Rep. 35:
“When the right to any odd section within the limits of the grant has finally vested in the corporation, by reason of tlio construction and acceptance of any portion of the road, the same will relate back to the time of filing the map of general route, — the initiative step in the process of complying with the act; and the patent to which the corporation is then entitled may, for all practical purposes, bo deemed to have issued.” -
As to all the other points covered by the opinion of the court, I fully concur in both the conclusions and the reasons given in support of them.